Case 1:19-cv-07390-RA Document 43-1 Filed 10/07/19 Page 1 of 2




       EXHIBIT A
                                                           Case 1:19-cv-07390-RA Document 43-1 Filed 10/07/19 Page 2 of 2

2U, Inc. (TWOU)
Class Period: February 26, 2018 through July 30, 2019
                                                                                                                                                                       66-Day*
                                                                                                                                                                      Mean Price
                                                                                                                                                                      $16.8836
                                                                   Purchase                                            Sales                              Shares      Estimated      Estimated
Plaintiff                                                            Date        Shares      Price      Amount         Date    Shares   Price   Amount   Retained       Value        Gain(Loss)

Pirani, Fiyyaz                                                        8/1/2018      15,000   $77.1224   ($1,156,836)
Pirani, Fiyyaz                                                        8/8/2018       5,000   $73.5000     ($367,500)
Pirani, Fiyyaz                                                      11/12/2018      10,000   $52.9021     ($529,021)
Pirani, Fiyyaz                                                        5/7/2019         386   $49.9000      ($19,261)
Pirani, Fiyyaz                                                        5/8/2019       9,614   $49.9449     ($480,170)
Pirani, Fiyyaz                                                        5/8/2019      10,000   $48.9218     ($489,218)
Pirani, Fiyyaz                                                        5/9/2019      10,000   $44.9000     ($449,000)
Pirani, Fiyyaz                                                        5/9/2019      10,000   $42.6000     ($426,000)
Pirani, Fiyyaz                                                       5/28/2019      10,000   $39.9325     ($399,325)
Pirani, Fiyyaz                                                                     80,000               ($4,316,331)                                         80,000     $1,350,689    ($2,965,641)




       *Avg Closing Prices from July 31, 2019 to October 4, 2019
